DETAILED ACTION
The amendment filed on May 20, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP 2005-188813).	
Figure 1(a) discloses a refrigeration device comprising:
	a refrigerator 1;
	a heat pipe 3 that includes a condensation unit 3a connected to the refrigerator 1 in a manner that heat exchange is enabled and adapted to condense a refrigerant, includes an evaporation unit 3b connected to a storage chamber 2 housing an object that should be stored in a manner that heat exchange is enabled and adapted to evaporate the refrigerant, and includes a piping (3c, 3d) circulating the refrigerant between the condensation unit 3a and the evaporation unit 3b;
a refrigerant chamber 5 connected to the heat pipe 3 and adapted to pool the refrigerant; and
	a heater 5a that heats the refrigerant chamber 5;
	but does not disclose the heater 5a heating the refrigerant chamber 5 to a temperature higher than that of the evaporation unit 3b.

Regarding claim 2, the specific temperature difference between the evaporation unit 3b and the refrigerant chamber 5 is considered to be an obvious design choice, producing no new and/or unexpected results, in which one of ordinary skill in the art would employ any desired temperature difference to provide adequate refrigerant during high heat load.
Regarding claim 3, the specific volume of the refrigerant chamber 5 relative to the heat pipe 3 is considered to be an obvious design choice, producing no new and/or unexpected results, in which one of ordinary skill in the art would employ any desired volume ratio to provide adequate refrigerant during high heat load.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Notwithstanding applicants’ remarks, the instant invention is structurally met by Fujimoto et al.  It is not unexpected that a heater temperature of the refrigerator increasing the amount of refrigerant supplied from the refrigerant chamber to meet a high heat load to effectively cool the condensation unit of the heat pipe to be a temperature higher than the evaporation unit of the heat pipe.  In fact, depending on various parameters and the refrigerator design, the heater temperature could be a temperature lower than the evaporation unit of the heat pipe.  Unless the specific conditions of the instant invention are recited, the specific temperature of the heater is an obvious design choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LEONARD R LEO/Primary Examiner, Art Unit 3763